Callahan, J.
(dissenting). I dissent. There was considerable proof before the Board showing (1) that the discharge of the waiters was for union activities, and (2) the fact of appellant’s participation in the formation of the so-called “ company union.’’ This proof afforded a substantial basis for the Board’s findings, and, under the circumstances, such findings should not be disturbed. The orders appealed from should be affirmed.
Untermyer, J., concurs.
Orders reversed, with costs. The motion of Stork Restaurant, Inc., to vacate the decision, findings of fact, conclusions of law and order of New York State Labor Relations Board granted and the application of New York State Labor Relations Board to enforce its decision, dated October 25, 1938, denied. Settle order on notice.